

116 S2507 IS: Canadian Snowbirds Act
U.S. Senate
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2507IN THE SENATE OF THE UNITED STATESSeptember 18, 2019Mr. Rubio (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Immigration and Nationality Act to authorize admission of Canadian retirees as
			 long-term visitors for pleasure described in section 101(a)(15)(B) of such
			 Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Canadian Snowbirds Act. 2.Admission of Canadian retireesSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:
			
				(s)Canadian retirees
 (1)In generalThe Secretary of Homeland Security may admit an alien as a visitor described in section 101(a)(15)(B) if the alien demonstrates, to the satisfaction of the Secretary, that the alien—
 (A)is a citizen of Canada; (B)is at least 50 years of age;
 (C)maintains a residence in Canada; (D)owns a residence in the United States or has signed a rental agreement for accommodations in the United States for the duration of the alien’s intended stay in the United States;
 (E)is not inadmissible under section 212; (F)is not described in any ground of deportability under section 237;
 (G)is not otherwise inadmissible or removable under the immigration laws; (H)will not engage in employment or labor for hire in the United States other than employment or labor for hire for a person or entity not based in the United States by whom the Canadian citizen was employed in Canada or for whom the Canadian citizen performed services in Canada; and
 (I)will not seek any form of assistance, benefit, or credit described in section 403(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(a)) or sections 24(d), 32, 35, 36, and 36B of the Internal Revenue Code of 1986.
 (2)SpouseThe spouse of an alien described in paragraph (1) may be admitted under the same terms as the principal alien if the spouse satisfies the requirements under paragraph (1) (other than subparagraph (D)).
 (3)Immigrant intentIn determining eligibility for admission under this subsection, maintenance of a residence in the United States shall not be considered evidence of intent by the alien to abandon the alien’s residence in Canada.
 (4)Period of admissionDuring any single 365-day period, an alien may be admitted under this subsection as a visitor for pleasure described in section 101(a)(15)(B) for a period not to exceed 240 days, beginning on the date of admission. Time spent outside of the United States during such period of admission shall not be counted for purposes of determining the termination date of such period.
 (5)Secretary’s discretionA decision by the Secretary of Homeland Security to withhold admission of an alien described in paragraph (1), or to withdraw an authorization of admission of such alien, shall be at the Secretary’s sole and un­re­view­able discretion under the immigration laws..
 3.Nonresident alien tax statusSection 7701(b)(1)(B) of the Internal Revenue Code of 1986 is amended to read as follows:  (B)Nonresident alienAn individual is a nonresident alien if such individual—
 (i)is not a citizen of the United States or a resident of the United States (as defined in subparagraph (A)), or
 (ii)is a Canadian citizen described in section 214(s) of the Immigration and Nationality Act (8 U.S.C. 1184(s))..